729 N.W.2d 840 (2007)
Larry REAUME, as Next Friend of Matthew Patrick Reaume, a Minor, Plaintiff-Appellee,
v.
JEFFERSON MIDDLE SCHOOL, Defendant, and
Ryan Nadeau, Defendant-Appellant.
Docket No. 132154. COA No. 268071.
Supreme Court of Michigan.
April 20, 2007.
On April 11, 2007, the Court heard oral argument on the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case to the Monroe Circuit Court for entry of summary disposition in favor of defendant Ryan Nadeau. Even accepting as true the allegation that the defendant, without warning, grabbed the plaintiff from behind and took him to the wrestling mat, this did not produce the injury to the plaintiff. The injury occurred while the defendant and the plaintiff were engaged in wrestling activity. The plaintiff testified that after a completed body roll, he did what he had been taught to dobrace his arm to attempt an escapeand only then did the injury occur. The defendant's alleged failure to give adequate notice of the initial takedown, utilized by the Court of Appeals as the basis to affirm the denial of summary disposition, was not the proximate cause of the plaintiff's injury. Robinson v. City of Detroit, 462 Mich. 439, 613 N.W.2d 307 *841 (2000). See also Ritchie-Gamester v. Berkley, 461 Mich. 73, 597 N.W.2d 517 (1999).
MICHAEL F. CAVANAGH, J., would deny leave to appeal.
WEAVER and MARILYN J. KELLY, JJ., would grant leave to appeal.